CA86 1:02-6F-01438-LAB BBCuINGAE 489 Filed 68/26/28 Page t of t

47 PARK STREEF 29 BROADWAY, SUITE 1412
RU H N KE & BARRETT MONTCLAIR, N.J. 07042 NEW YORK, N.Y. 10606
973-744-1000 212-608-7949

ATTORNEYS AT LAW
973-746-1490 (FAX)

DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrettcom}) © JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com}

 

REPLY TO MONTCLAIR OFFICE

August 26, 2020

Via ECF

Hon, Loretta A. Preska, U.S.D.J.
United States District Court

500 Pearl St.

New York, NY 10007

Re: United States v. Antoine Stewart, Dkt. No. 02-cr-1435 (LAP)
Dear Judge Preska:

Yesterday, the Court assigned me to succeed Glenn Garber as counsel for Antoine
Stewart who has filed an application for First Step Act relief. Mr. Garber withdrew from the
case because he had represented Albert Burgos, a codefendant in Mr. Stewart’s case.

This RICO indictment was a potential capital case and a number of defendants,
including Mr. Burgos, had been appointed learned counsel. After researching the case and
contacting Mr. Garber, I learned that my partner, David Ruhnke, was learned counsel for Mr.
Burgos in the early stages of the case. Because this gives rise to an appearance of a conflict
of interest, I am compelled to move to withdraw.

I have conducted some research in this matter which I can provide to successor

counsel, a
j é tA
ie Atlee
. th f #£E

es especially submitted,

/s/ Jean D. Barrett
_ Jean D, Barrett

 

 

wd OnE aD as ae “
MLE. La Vy de A

on TRICE JUDE

     

CACASE FILES\SENTENCES\CASES\Stewart, Antoine\udge Preska 8-26-20.wpd

 
